Pinney, J.
When the plaintiff took the office of sheriff, the resolution of the county boa,rd of the county, passed under ch. 58, laws of 1881, was in force, and restricted his compensation “for all services to be performed in the county,” for which the county would otherwise bo liable to pay, to a salary of $2,500 annually,’ and such salary was to be “ in lieu of all fees and compensation for the sheriff, un-dersheriff, and deputy sheriff for all service rendered by -such officers within the limits of such county, for which service the county was liable theretofore, except compensation for keeping and maintaining prisoners in the common jail.” Under the system of compensation by specific fees, for which the salary is merely a substitute, the county would not be liable for livery hire in subpoenaing witnesses or for car fare and livery hire in summoning the jury for the regular terms of the circuit court, and as to assistance and conveyance in making arrests in criminal cases the sheriff, under the fee system, could claim nothing beyond the prescribed fee for the arrest and conveyance of prisoners. Crocker v. Brown Co. 35 Wis. 284; McDonald v. Milwaukee Co. 41 Wis. 642; Hartwell v. Waukesha Co. 43 Wis. 313. The object of the statute, and of the action of the county board under it, was to give a gross sum in lieu of specific fees, bub not to open the door for the sheriff to make charges against the county, not theretofore authorized or allowed by law. This construction is strengthened by the exception from the effect of the law and resolution under it of “compensation for keeping and maintaining *291prisoners in the common jail.” The law having made no other exception, the court can make none. Cutts v. Rock Co. 82 Wis. 17.
The words “ expenses for safe-keeping ” in sec. 4947, R. S., and the exception in the act of 1881 of “ compensation for keeping and maintaining prisoners in the common jail,” refer only to the same general subject, namely, the maintenance or necessary support and keeping of the prisoners. The sheriff cannot receive, as he formerly did, in Waukesha county, any fee or charge for services of himself or the un-dersheriif or any deputy in receiving or discharging prisoners from the common jail. The case of Hartwell v. Waukesha Co. 43 Wis. 313, is conclusive on this point, and the case of Bell v. Fond du Lac Co. 53 Wis. 433, does not change the rule or justify any different conclusion. The salary provided, of $2,500, is in lieu of such fees or charges, as well as all others, with the exception mentioned in ch. 53, Laws of 1881, and no other- exception can be allowed. The appellant, having taken office while the resolution was in force, must be content to bear the burdens while receiving the benefits arising under it. It is plain that he has no claim against the county for any of the items demanded. The circuit court correctly decided that the plaintiff could not recover.
By the Court.— The judgment of the circuit court is affirmed.